Citation Nr: 0510407	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 30 
percent, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
November 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO).  This determination 
granted the veteran service connection for TSD and rated this 
disorder as 30 percent disabling.  The veteran has expressed 
disagreement with the disability rating assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND
In July 2002 the veteran requested a videoconference hearing 
in connection with his current claim.  He was afforded this 
hearing in March 2004 before the undersigned Veterans Law 
Judge.  Unfortunately, this hearing was prematurely 
terminated due to equipment failure.  The veteran has 
requested that he be afforded another videoconference 
hearing.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge in accordance with applicable 
procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




